COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Annunziata and Frank
Argued at Alexandria, Virginia


ALESSANDRO FERREIRA LIMA
                                     MEMORANDUM OPINION * BY
v.   Record No. 1263-99-3          JUDGE ROSEMARIE ANNUNZIATA
                                          MAY 9, 2000
COMMONWEALTH OF VIRGINIA


            FROM THE CIRCUIT COURT OF FRANKLIN COUNTY
                 William N. Alexander, II, Judge

          Barry A. Schneiderman (Kincheloe &
          Schneiderman, on brief), for appellant.

          Stephen R. McCullough, Assistant Attorney
          General (Mark L. Earley, Attorney General,
          on brief), for appellee.


     Alessandro Lima appeals from his conviction of grand

larceny in the Circuit Court of Franklin County.    Lima contends

1) that the evidence offered by the Commonwealth was

insufficient to support his conviction; 2) that the trial court

improperly valued the items in question, so that even if Lima's

guilt was proven by sufficient evidence, he should only have

been convicted of petit larceny; and 3) that Lima was deprived

of his right to due process by his attorney's failure to inform

him prior to the representation that he had recently accepted an




     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
offer of employment in the Office of the Commonwealth's

Attorney.   Finding no error, we affirm his conviction.

                                 FACTS

     "In reviewing the sufficiency of the evidence, we examine

the record in the light most favorable to the Commonwealth,

granting to it all reasonable inferences deducible therefrom."

DeAmicis v. Commonwealth, 29 Va. App. 751, 753, 514 S.E.2d 788,

789 (1999) (citation omitted).    The trial court's judgment will

only be disturbed if plainly wrong or without evidence to

support it.   See Marshall v. Commonwealth, 26 Va. App. 627, 633,

496 S.E.2d 120, 123 (1998).   "The credibility of a witness and

the inferences to be drawn from proven facts are matters solely

for the fact finder's determination."    Id. (citing Long v.

Commonwealth, 8 Va. App. 194, 199, 379 S.E.2d 473, 476 (1989)).

The fact finder is entitled to disbelieve the self-serving

testimony of the accused and to conclude that he is lying to

conceal his guilt.   See id. (citing Speight v. Commonwealth, 4
Va. App. 83, 88, 354 S.E.2d 95, 98 (1987) (en banc)).

     At Lima's bench trial on February 25, 1999, Lima's

accusers, James and Kay Potter, testified that they had been

acquainted with Lima for approximately nine years, that he had

formerly lived in their home, and that he was considered a part

of their family.   They testified that they owned four

poster-prints of artwork by Waynesboro artist P. Buckley Moss,


                                 - 2 -
and several gold pendants which James Potter had purchased while

traveling in the Middle East.    While visiting Lima's home in

North Carolina in October, 1998, Kay Potter became suspicious

when Lima's children noticed pictures of Moss prints in a

catalog and told her that they owned such prints.      The Potters

also noticed Lima's wife, Vanessa, wearing a gold Arabic pendant

during their visit, and noted its similarity to the pendants

James had purchased in the Middle East.      Lima had visited the

Potters' home in May, 1996, December, 1996, May, 1997, and May,

1998.

        Upon returning home, Kay Potter was unable to find her Moss

prints, which she and James had previously placed in storage

during renovations to their house.       The Potters also discovered

that one of the pendants was missing, and reported to the police

their suspicion that Lima had stolen the prints and the pendant.

When the police arrived at Lima's home to investigate, they

found a Moss print prominently displayed near the doorway that

resembled one of those reported missing by the Potters.      Vanessa

Lima voluntarily produced and surrendered the Arabic pendant the

Potters had observed her wearing.    The framed Moss print,

Vanessa's pendant, and the other pendants owned and retained by

the Potters were admitted into evidence at trial.      Also admitted

were a receipt for the gold chain which Kay Potter said she

purchased for the pendant that was stolen from her and a letter


                                 - 3 -
from Lima to Kay Potter, dated "November, 1998," in which Lima

denied the Potters' accusations.

     Lima testified that he had been given the Moss print by the

Potters and that he had purchased the pendant from a Saudi

Arabian friend in college, whom he could identify only as

"Mohammed."   He offered as evidence a letter written in Arabic

that he said accompanied the pendant when it was sent to him

from Saudi Arabia, as well as a drawing of the pendant which he

claimed to have made to show his friend Mohammed exactly how he

wanted it designed.   The drawing and letter were admitted into

evidence.

     At the close of the Commonwealth's case-in-chief, defense

counsel moved to strike the Commonwealth's evidence with respect

to the pendant, on the ground that the Commonwealth had failed

to offer any evidence proving that Vanessa Lima's pendant had

ever been in the Potters' possession.    Counsel made a second,

more general motion to strike all the Commonwealth's evidence,

on the ground that "the Commonwealth ha[d] not proven up to the

evidence needs at this point to go past on all the evidence."

The court denied both motions.    Lima bases his appeal that the

evidence was insufficient to convict him on these two motions by

counsel.




                                 - 4 -
         SUFFICIENCY OF THE EVIDENCE TO SUPPORT CONVICTION

     The Commonwealth argues that Lima's motions at trial were

insufficiently specific to preserve for appeal the question of

sufficiency of the evidence.    "Pursuant to Rule 5A:18, 1 this

Court will not consider trial court error as a basis for

reversal where no timely objection was made, except to attain

the ends of justice."   Marshall, 26 Va. App. at 636, 496 S.E.2d

at 125 (footnote added).     A general objection to the sufficiency

of the evidence that does not specify the manner in which the

evidence was insufficient to prove the charged offense fails to

preserve the issue for appeal.     See id. (citing Redman v.

Commonwealth, 25 Va. App. 215, 220, 487 S.E.2d 269, 272 (1997)).

We hold that Lima objected with sufficient specificity to

preserve his appeal with respect to the pendant, but that his

objection to the other evidence adduced by the Commonwealth was

insufficiently specific to preserve a challenge on appeal.

                        A.    Arabic pendant

     Lima objected with specificity to the evidence with respect

to the Arabic pendant, arguing that the Commonwealth failed to

present any evidence that Vanessa Lima's pendant was among those

purchased by James Potter in the Middle East.    Thus, Lima's


     1
       The Rule provides, in relevant part: "No ruling of the
trial court . . . will be considered as a basis for reversal
unless the objection was stated together with the grounds
therefor at the time of the ruling . . . ." (Emphasis added).


                                 - 5 -
objection with respect to the sufficiency of the evidence to

prove he stole the pendant was preserved for appeal in

accordance with Rule 5A:18.

     However, we reject his argument that the Commonwealth

failed to offer evidence tending to prove that the pendant was

among those belonging to the Potters.   Although the trial court

ruled that the case against Lima was circumstantial, in the

court's view as fact finder, the evidence, on the whole, tended

to prove beyond a reasonable doubt that Vanessa's pendant

originated with the Potters and that Lima stole it to give it to

his wife.   "'Circumstantial evidence is as competent and is

entitled to as much weight as direct evidence, provided it is

sufficiently convincing to exclude every reasonable hypothesis

except that of guilt.'"    Id. at 633, 496 S.E.2d at 123 (quoting

Coleman v. Commonwealth, 226 Va. 31, 53, 307 S.E.2d 864, 876

(1983)).    The court noted that the pendant was "more than just

similar" to those owned by the Potters and that it was so

similar to the Potters' pendants, which James Potter had

purchased together in Saudi Arabia, that "from the naked eye

. . . they are identical."    The Potters testified that before

Lima's last visit to their home all of the pendants had been

present, and only after their visit to Lima's home in October,

1998 did they find that one of them was missing.   The court

deemed these facts sufficient circumstantially to prove beyond a


                                - 6 -
reasonable doubt that Lima had stolen the pendant.   "The

judgment of a trial court [as fact finder] will be disturbed

only if plainly wrong or without evidence to support it."     Id.

Because the evidence offered supported the court's conclusion

that Lima stole the pendant in question from the Potters, its

judgment cannot be said to be plainly wrong.

                     B.   P. Buckley Moss print

     The only motion made by defense counsel with respect to the

P. Buckley Moss print was the general motion that the

Commonwealth had simply failed to offer sufficient evidence.

Because this motion did not state with specificity the basis for

contending that the evidence was insufficient, the Redman rule

applies and establishes that the issue was not preserved for

appeal unless the "ends of justice" exception to Rule 5A:18

should be found to apply.

     "To invoke the ends of justice exception . . . the record

must 'affirmatively show[ ] that a miscarriage of justice has

occurred, not . . . merely . . . that a miscarriage might have

occurred.'"   Id. at 636, 496 S.E.2d at 125 (quoting Mounce v.

Commonwealth, 4 Va. App. 433, 436, 357 S.E.2d 742, 744 (1987)).

"To satisfy this burden, an appellant must show 'more than that

the Commonwealth failed to prove an element of the

offense. . . . [T]he appellant must demonstrate that he or she

was convicted for conduct that was not a criminal offense[,] or


                                - 7 -
the record must affirmatively prove that an element of the

offense did not occur.'"    Id. at 636-37, 496 S.E.2d at 125

(quoting Redman, 25 Va. App. at 221-22, 487 S.E.2d at 272-73).

In cases where the "ends of justice" exception is applied, "the

Commonwealth's evidence either prove[s] that an essential

element of the offense ha[s] not occurred or . . . the defendant

was convicted for conduct that was not criminal."      Redman, 25

Va. App. at 222-23, 487 S.E.2d at 273.

     Lima's case does not give rise to the "ends of justice"

exception.   Nothing in the record affirmatively proves that the

larceny in question did not occur.      Although Lima testified that

he received the Moss print from the Potters as a gift, Kay

Potter denied making any such gift.     The trial court was

entitled to disbelieve Lima's testimony.      See Marshall, 26

Va. App. at 633, 496 S.E.2d at 123 (citing Speight, 4 Va. App.

at 88, 354 S.E.2d at 98).   Thus, because Lima's general

objection to the sufficiency of the evidence with respect to the

Moss print was not preserved for appeal, Rule 5A:18 bars

consideration of that claim, and the "ends of justice" exception

to the rule is inapplicable.

             SUFFICIENCY OF THE EVIDENCE TO ESTABLISH
                  VALUE OF THE PENDANT AND PRINT

     Lima appeals the trial court's finding that the evidence

was sufficient to establish the value of the pendant and the

print, contending that the combined value of the two items was

                                - 8 -
less than $200 and he, therefore, was wrongly convicted of grand

larceny.   His claim is barred by Rule 5A:18.

     Lima raised no objection to the court's valuation of the

goods at trial.   Consequently, this issue was not preserved for

appeal, and Rule 5A:18 bars us from considering the issue on

appeal unless the "ends of justice" exception applies.     As

noted, the record must affirmatively prove that the value of the

goods was less than $200.    The record provides no such

affirmative proof.   Kay Potter testified that the framed print

was worth $150, and an expert appraiser testified that the

pendant with its chain was also worth approximately $150.

Nothing in the record affirmatively proved that the combined

value of the two items was less than $200, and, consequently, we

consider the question no further.

                           DUE PROCESS CLAIM

     Lima made no objection to his counsel either at trial or

during the hearing on Lima's motion to reconsider the sentence

imposed by the court.   The trial court noted at the

re-sentencing hearing on May 17, 1999 that Lima's prior counsel

had disqualified himself from further representation of Lima

because he had accepted employment in the Office of the

Commonwealth's Attorney.    Lima made no objection at this time;

thus, as noted, he is barred by Rule 5A:18 from arguing on

appeal that his prior counsel's failure to advise him of that


                                 - 9 -
offer of employment deprived him of due process rights.

Moreover, Lima concedes that his prior counsel represented him

ably, but contends that the mere "appearance of impropriety"

qualifies as a due process violation.   Because the "ends of

justice" exception is inapplicable here, we do not consider this

issue. 2

     For the reasons stated herein, we affirm the conviction.

                                                          Affirmed.




     2
       We note generally that it is well established in Virginia
that "[w]hile . . . an ethical rule that strives to avoid the
appearance of impropriety is a worthy standard of professional
conduct, a criminal defendant's constitutional right to due
process does not entitle him to a prosecution free of such
appearances." Lux v. Commonwealth, 24 Va. App. 561, 574, 484
S.E.2d 145, 151 (1997). See also Turner v. Commonwealth, __ Va.
__, __ S.E.2d __ (2000) (whether evidence establishes a conflict
of interest is a discretionary decision for the trial court).


                             - 10 -